                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


JOSHUA LEE VINSON, SR.,

             Plaintiff,

      v.                                              Case No. 19-CV-1237

JASON DEBRUIN, et al.,

             Defendants.


                                       ORDER


      Plaintiff Joshua Lee Vinson, Sr., is representing himself. On March 16, 2020,

the court reminded Vinson that Rule 11 of the Federal Rules of Civil Procedure

requires that he sign every pleading, motion, or other paper he files. A couple of days

later, Vinson filed an unsigned motion to amend his complaint. On March 19, 2020,

the court denied the motion for multiple reasons, only one of which was Vinson’s

failure to sign his motion. The court observed that Vinson had likely not received its

order cautioning him to sign his motions before he filed his motion to amend.

      A few days following its order denying his motion to amend the complaint, the

court received a second motion to amend the complaint. The second motion is

identical to the first motion except that it is signed. It appears that, in an attempt to

comply with the court’s March 16 order, Vinson refiled his motion to amend and

added his signature. He did so before receiving the court’s March 19 order, which

denied the motion for multiple reasons, not just because he failed to sign his first
motion. Accordingly, the court will deny Vinson’s second motion to amend his

complaint for the reasons explained in its March 19 order.

      IT IS THEREFORE ORDERED that Vinson’s second motion to amend the

complaint (ECF No. 38) is DENIED.

      Dated in Milwaukee, Wisconsin, this 24th day of March, 2020.



                                             WILLIAM E. DUFFIN
                                             U.S. Magistrate Judge




                                         2
